FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                      •




6/12/2015                                                      COA No. 12-13-00308-CR
FORD, DAVID EUGENE            Tr. Ct. No. 114-1281 -12                                  PD-0492-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                                                                                                    -n
                              1517 W. FRONT, ROOM 354                       o                  -*   r-
                                                                                               £    m
                                                                                    .
                              TYLER, TX 75701                               *U                 o    =5

                              * DELIVERED VIA E-MAIL *                                         3. O
                                                                                         2K
                                                                                               2. c:
                                                                                               >    -jo
                                                                                               TJ   -H
                                                                            COp^c^JR-
                                                                            E^S~               3 o
                                                                                V—-^           31   "11

                                                                            —   \
                                                                                        C*3*
                                                                                         X.    O    "O


                                                                            ——-V"—
                                                                                    \